Citation Nr: 0020391	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation and impaired 
impulse control, including unprovoked irritability with 
periods of violence.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He essentially contends that his 
disability is more severe than is contemplated by his 
currently assigned 30 percent rating.  

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The Board will then 
discuss the factual background of this case.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  § 38 
C.F.R. § 4.21 (1999).

The schedular criteria for 38 C.F.R. 4.130, Diagnostic Codes 
9411, which pertains to PTSD, reads as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (1999).

Factual Background

Vet Center counseling notes dated from May 1995 to May 1998 
indicated that the veteran received ongoing treatment for 
PTSD.  Counselors noted a variety of symptoms, including 
suspiciousness and difficulty with anger control.  On several 
occasions, the veteran also expressed concern over martial 
problems.

In June 1998, the veteran was provided with a VA social and 
industrial survey.  The veteran reported that he was in his 
second marriage and that he had been married to his present 
wife for 17 years.  He stated that she knew how to deal with 
him and had stuck by him despite his problems.  The veteran 
indicated that his greatest concern in his marriage was his 
own rage and anger.  He reported that he had been self-
employed as a mechanic for 15 years.  He indicated that he 
seldom drank alcohol, but that he smoked marijuana on at 
least a daily basis.  He stated that he had used a variety of 
drugs in the past but had stopped most of them in 1981 at the 
urging of his wife.  The veteran reported that he experienced 
difficulty sleeping and that he usually woke up two or three 
times a night.  He also reported that he often had nightmares 
and intrusive thoughts, although he was able to partially 
reduce their frequency with marijuana.  He further indicated 
that he had difficulty with crowds and that he could not deal 
with frustration.  Although he reported that he had a close 
relationship with his wife, he denied having any other close 
friends.  He indicated that although he had a close 
relationship with his brother, he did not speak with his 
sister and only had minor contact with his father.  He stated 
that he experienced depression, suicidal ideation without 
plan, and difficulty with his short-term memory.  He further 
reported that he experienced hypervigilance and mood swings 
for no reason at all.  The VA social worker concluded that 
the veteran suffered from PTSD symptoms, including sleep 
disturbances, nightmares, intrusive thoughts, numbing 
symptoms, isolation, hypervigilance, and depression.

In June 1998, the veteran was also provided with a VA 
psychological examination.  The veteran reported that he had 
become self-employed because he had experienced too many 
problems when he worked for others, including fistfights with 
other employees.  He stated that he would probably be in 
prison if he had not become self-employed or if he had not 
married his wife because he believed that his anger control 
problems would have become uncontrollable.  He indicated that 
he experienced flashbacks and nightmares, which caused him to 
wake up in a sweat.  The veteran reported that he only had 
one friend because he did not trust people enough to be 
around them.  He also reported that he experienced periodic 
suicidal ideation without plan.  

Upon examination, the VA psychologist concluded that the 
veteran did not appear to suffer from any cognitive 
impairment or from a thought disorder.  The VA psychologist 
noted that the veteran had a history of two arrests for 
barroom brawls and one for assault and battery.  The VA 
psychologist also noted that he routinely verbally abused his 
wife, and that he displayed abnormalities of conduct and 
judgment.  The VA psychologist concluded that he had 
persistent symptoms of hypervigilance, exaggerated startled 
response, a severe history of anger outbursts, and difficulty 
falling and staying asleep.  The VA psychologist also 
concluded that the veteran persistently relived traumatic 
events in Vietnam, and that the atrocities he witnessed added 
to his extreme feelings of guilt and despair.  The VA 
psychologist determined that the veteran was significantly 
socially, industrially, and emotionally impaired as a result 
of his PTSD.  A GAF score of 53 was noted, which the VA 
psychologist indicated represented moderate symptoms of PTSD.

In his September 1998 Notice of Disagreement, the veteran 
contended that he was entitlement to at least a 50 percent 
disability rating based upon his impaired memory and his 
difficulties establishing and maintaining effective 
relationships.

In a signed statement submitted in February 1999, the 
veteran's wife asserted that she was often very upset and 
scared by the veteran's anger.  She indicated that she 
thought his behavior was her fault until he started attending 
his counseling sessions and it became apparent that his 
problems were due to PTSD.  She stated that the veteran's 
counseling had been the best thing to happen to him in a 
while, and that some very positive things had come out of his 
group therapy.

In his Substantive Appeal (VA Form 9) submitted in March 
1999, the veteran stated that he participated in activities 
such as cross-country skiing and fishing, although he did 
these things alone.  He stated that he had recently became 
more moody and that this had caused problems with some of his 
customers.  

In a VA Form 646 submitted in May 1999, the veteran's 
accredited representative asserted that the veteran should be 
entitled to a 70 percent disability rating based upon his 
impaired impulse control with unprovoked irritability.  The 
representative asserted that this symptom was confirmed by 
both VA examiners and that it was supported by his history of 
assaults against his wife and others.

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, including both 
a VA psychiatric examination and a VA social and industrial 
survey.  There is also no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Effective November 7, 1996, VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  The Board notes that the veteran's current 
appeal arose out of a claim for service connection that was 
submitted to the RO in April 1998.  Although an earlier claim 
for PTSD had been filed by the veteran in July 1996, the 
veteran withdrew that claim in January 1997, prior to the 
rendering of a decision by the RO.  Therefore, because the 
veteran's current appeal was not pending at the time of the 
November 1996 change in VA's Schedule, the Board finds that 
the criteria in effect for PTSD prior to November 1996 is not 
for application.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).

Once the evidence has been assembled, it is the 
responsibility of the Board to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that the competent and probative 
evidence supports a rating of 70 percent for the veteran's 
PTSD.  In essence, the Board believes that the evidence of 
record demonstrates that the veteran's PTSD is manifested by 
suicidal ideation and impaired impulse control, including 
unprovoked irritability with periods of violence.  See 38 
C.F.R. 4.130, Diagnostic Codes 9411.

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent under Diagnostic Code 
9411.  There is no evidence which suggests that the veteran 
exhibits obsessional rituals which interfere with routine 
activities, or speech that is intermittently illogical, 
obscure, or irrelevant.  There is also no evidence indicating 
that the veteran has ever experienced spatial disorientation 
or neglect of personal appearance and hygiene.  In addition, 
although the Board acknowledges that the veteran has 
exhibited great difficulties in establishing effective 
relationships, the Board does not believe that he has 
demonstrated a total inability to do so.  The Board notes the 
veteran's 17-year marriage and the fact that he has 
maintained a good relationship with his brother.  

However, the Board finds that the weight of the evidence 
supports a 70 percent disability rating for the veteran's 
PTSD.  As noted by the Board above, each and every one of the 
factors in a diagnostic code do not necessarily have to be 
demonstrated.  See 38 C.F.R. § 4.21.  

In particular, the Board finds the most probative evidence of 
record to be the report of the June 1998 VA psychological 
examination, in which the VA psychologist concluded that the 
veteran had a severe history of anger outbursts.  In reaching 
this conclusion, the VA psychologist noted that the veteran 
routinely verbally abused his wife, and that he had a history 
of two arrests for barroom brawls and one for assault and 
battery.  The Board believes that this is consistent with the 
veteran's own statements regarding anger control problems as 
well as the statements of the veteran's wife, who reported 
that she was often fearful of her husband's anger.  The Board 
believes that this is also consistent with the findings of 
the VA social worker, who noted that the veteran had 
expressed concern over mood swings and his difficulty 
controlling his rage and anger.  In addition, the Board notes 
that the June 1998 VA psychologist also noted a history of 
suicidal ideation, which is consistent with a similar finding 
made by the VA social worker.  

The Board notes that the veteran has also exhibited other 
symptoms of PTSD, such as flashbacks, intrusive thoughts, and 
nightmares of Vietnam.  It has also been noted that the 
veteran experiences difficulty with his memory and ongoing 
sleep problems.  The record also reveals a history of 
isolation, hypervigilance, and depression.  The Board 
believes these symptoms to be consistent with the VA 
psychologist's assignment of a GAF score of 53, which 
represents a finding of at least moderate symptoms and 
moderate difficulty in social or occupational functioning.

Therefore, while the veteran may not have demonstrated all of 
the criteria for a 70 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 70 percent rating rather than a 50 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9411.  In essence, the Board finds the 
manifestations of the veteran's disability which support a 70 
percent disability rating, such as suicidal ideation and 
impaired impulse control with a history of unprovoked 
irritability with periods of violence, to be more significant 
and have a greater impact on his ability to function than 
those which do not meet the criteria for a 70 percent 
evaluation. 

The Board has considered whether a higher disability rating, 
100 percent, might be warranted for the veteran's PTSD.  
However, after reviewing the evidence of record, the Board 
can find no indication that the veteran suffers from a degree 
of symptomatology so severe as to result in total 
occupational and social impairment.  Specifically, the Board 
can find no evidence that the veteran has exhibited any gross 
impairment in thought processes or communication or that he 
has ever experienced persistent delusions or hallucinations.  
Furthermore, the Board can also find no indication that he 
has ever exhibited an inability to perform the normal 
activities of daily living, no evidence that he has ever 
reported experiencing disorientation to time or place, and no 
evidence that he has ever experienced a degree of memory loss 
so as to forget the names of close relatives, his own 
occupation or his own name.  In addition, although the 
evidence demonstrates that the veteran's symptoms have caused 
him difficulties in dealing with customers at his job, the 
evidence also shows that, despite these problems, he has been 
able to maintain consistent self-employment at that same job 
for the past 15 years.  Thus, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
100 percent disability rating for the veteran's PTSD.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's PTSD under Diagnostic 
Code 9411.  The Board further finds that the preponderance of 
the evidence is against the assignment of a 100 percent 
disability rating under that same criteria.  

In Fenderson, 12 Vet. App. at 126, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco, 7 Vet. App. 
at 58.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 70 percent disability rating effective 
from April 1998, the date of the veteran's claim of 
entitlement to service connection.


ORDER

Entitlement to an increased disability rating of 70 percent 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

